Citation Nr: 0102080	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for disability 
manifested by amnesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1957 to 
September 1960.  These matters come to the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for left ear hearing 
loss and amnesia.


REMAND

A September 1960 report of medical examination prior to 
release from active duty indicates that the veteran's ears 
were normal.  An audiologic examination was not conducted.  
Whisper voice test results were 15/15 correct, bilaterally.  
The claims file contains no other medical evidence regarding 
his hearing.

VA medical records pertaining to a three-week hospitalization 
in July and August 1975 contain diagnoses of paranoid 
schizophrenia and suicidal ideation.  The report indicates a 
long period of abnormal behavior and suicide attempts.  
During such hospitalization, he stated that he had privileged 
information and that his family would be killed if he 
revealed it.  The physician noted that the veteran was 
paranoid and superficial in his contacts in the hospital, as 
well as suicidal.  He was evasive and did not wish to discuss 
the "privileged information."  He did not settle well into 
ward routine and was suspicious of others.  He left the 
hospital against medical advice to return to work, and 
outpatient treatment was recommended.

The claims file contains no other medical evidence pertinent 
to his mental state.  Extensive correspondence from him 
dating between July 1985 and January 1999 does not identify 
medical treatment of his claimed disabilities. 

The record reveals that the veteran has been incarcerated at 
the Ellis Prison Unit at Huntsville for a number of years.  

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096,____ 
(2000) (to be codified at 38 U.S.C. § 5103A) (VCAA), VA must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
This includes informing the veteran of all the evidence 
needed to support his claim.  Additionally, VA must assist 
claimants in obtaining government and private records, and 
obtain a medical opinion when such an opinion is necessary to 
make a decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations, General Counsel precedent 
opinions, and pertinent court decisions 
that are subsequently issued.  

2.  The RO should contact the veteran and 
provide him the opportunity to provide 
particulars regarding the names and dates 
of any treatment he may have received for 
left ear hearing loss or amnesia.  The RO 
should emphasize to the veteran that such 
medical information, if available, is 
necessary to support his claim.  After 
obtaining any necessary release, the RO 
should make reasonable efforts to obtain 
any such treatment records identified by 
the veteran.

3.  Next, the RO should determine whether 
a medical examination is necessary 
pursuant to the VCAA, to be codified at 
38 U.S.C. § 5103A(d).  That is, does the 
evidentiary record show competent 
evidence of current disability or 
persistent or recurrent symptomatology of 
disability, and does the evidence of 
record indicate that identified diagnoses 
or symptomatology of disability may be 
associated with the veteran's period of 
service.

4.  If the RO determines that an 
examination is warranted pursuant to 
VCAA, the RO should attempt to arrange 
for a medical examination of the veteran 
by a member of the prison medical staff, 
if possible, to determine the nature of 
any left ear hearing loss or disability 
manifested by amnesia.  The examiner 
should be instructed that hearing loss 
for VA purposes exists when the auditory 
thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less that 94 
percent correct.  See 38 C.F.R. § 3.385 
(2000).  Otherwise, the RO should arrange 
for a VA examiner, or fee-basis examiner, 
if necessary, to conduct the examination.  
A written report of the examination 
should be placed in the claims file.  

5.  Then, the RO should review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for left ear hearing loss and amnesia.  If the 
benefits sought on appeal remain denied the veteran and his 
representative should be furnished a supplemental statement 
of the case and be given the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


